COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ELDON RODRIGUEZ and MARIA
  RODRIGUEZ,                                      §            No. 08-21-00118-CV
                                Appellants,       §                 Appeal from the
  v.                                              §             210th District Court
  ERIC BLISS DARNELL d/b/a THE LAW                §          of El Paso County, Texas
  OFFICE OF ERIC B. DARNELL, and
  ERIC B. DARNELL, P.C.,                          §           (TC# 2019-DCV-2871)
                                Appellees.        §


                                       JUDGMENT

       The Court has considered this cause on its own motion and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2021.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.